Citation Nr: 0639406	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from November 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Pittsburgh, Pennsylvania, RO 
subsequently assumed jurisdiction.  

This matter was previously before the Board in December 2003 
and November 2005, at which time it was remanded for further 
development.  

In its November 2005 remand, the Board noted that the veteran 
appeared to raise the issue of entitlement to a total 
disability evaluation due to unemployability.  The Board 
observed that the issue was not properly before the Board and 
it referred the issue to the RO.  It does not appear that any 
action has been taken.  As such, this matter is again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's low back disability has resulted in no more 
than severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief.

2.   The veteran's low back disability did not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past year; and he experienced no more 
than moderate limitation of motion of the lumbar spine, with 
no more than slight neurological symptoms.  

3.  There is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 
5292, 5293 (2003); Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2004, September 2004, and December 2005 letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The May 2004, September 2004, and December 2005 letters 
notified the veteran of the need to submit any pertinent 
medical or service medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ)  
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal in the June 2006 
supplemental statement of the case.  Even if this notice were 
deemed not proper, the Court has held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Increased Evaluation

Factual Background

In June 2001, the veteran requested an increased evaluation 
for his low back disorder.  

At the time of a March 2002 VA examination, the veteran 
reported having episodes of back and leg pain, worse on the 
left but sometimes on the right side.  He noted that epidural 
injections were thought about but never given.  The veteran 
had had no spinal surgery and was not wearing a brace.  At 
times, he did not use a cane.  The veteran reported using a 
TENS unit.  He had to change positions and prolonged sitting 
and standing bothered him.  He also noted having a diminished 
sex life as a result of his back problems.  

Physical examination revealed that the veteran could ambulate 
without aids or assistance.  The spine did not show increased 
kyphosis or scoliosis.  He had lumbosacral tenderness and 
soreness across the back and across the paraspinal muscles.  
He could forward flex to 50 degrees but was limited by pain.  
He could extend to neutral and could bend and rotate to 25 
degrees, which was also limited by pain.  He was able to rise 
on to his toes and heels.  In a seated position, straight leg 
raising was negative.  Reflexes were 1+ and equal.  Strength 
and sensation were symmetric.  A diagnosis of residual injury 
of the lumbar spine was rendered.  

In December 2003, the Board remanded this matter for further 
development, to include a VA examination.  

In October 2004, the veteran was afforded a VA examination.  
He reported an insidious increase in chronic low back pain 
radiating predominantly across his lower back and to some 
degree his hips, keeping him up all night long.  He stated 
that he was uncomfortable in any sitting or standing position 
within minutes.  The veteran also noted having a baseline of 
stocking paresthesia below the knees, but with walking a few 
blocks, his entire legs would become weak and tingling and he 
needed to rest for five to ten minutes before resuming 
walking.  

The veteran indicated that he did not have any relief from 
this pain after numerous medications and treatment.  He did 
not report bowel or bladder dysfunction and he did not report 
radicular symptoms into the legs.  

Neurological examination revealed an old avulsed calf muscle.  
He was hypo-reflexic in the upper extremities and ankles and 
he had 1+ knee reflexes with downgoing toes.  The veteran had 
full strength throughout with normal heel and toe walking.  
There were negative straight leg raising and Patrick 
maneuvers.  He did not identify sensory changes in a 
dermatomal distribution in his legs.  The veteran had good 
pulses at his feet.  He had loss of hair below the mid-calf, 
bilaterally, with mild atrophic appearing feet.  He had 
graded bilateral sensory levels to sharp at mid-calf and he 
had a moderately severe decrease in 128 Hx vibratory 
perception at the toes with persevered cold and position 
sense.  He did not have any cerebellar signs.  

The examiner stated that the history and examination were 
probably most consistent with refractory focal mechanical low 
back pain and the addition of a separate peripheral 
neuropathy given the veteran's stocking sensory distribution 
changes below the knees.  The examiner indicated that there 
was no clear history of lumbar radiculopathy and that the 
predominance of the leg symptoms appeared to be consistent 
with the veteran's known peripheral neuropathy.  Severe 
lumbar spinal stenosis had not been shown to produce two to 
three block neurogenic claudication.  

A November 2004 MRI of the lumbar spine revealed multilevel 
degenerative disease; no evidence of disc herniation or 
measurable spinal canal stenosis; and lateral recess and 
neural foraminal narrowing at L4-5, bilaterally.  

In November 2005, the Board again remanded this matter for 
further development.  

In January 2006, the veteran was afforded an additional VA 
examination.  The examiner noted that EMG and nerve 
conduction tests performed in September 2001 had revealed 
mild peripheral neuropathy in the lower extremities, which 
was not a new finding.  He stated that the veteran had no 
history of lumbar radiculopathy.  He further observed that 
the November 2004 MRI had revealed no spinal ankylosis and no 
disc herniation.  

The veteran's main complaint was burning low back pain at 
night that went in to the legs.  The veteran was noted to 
have had physical therapy three times a week for about 14 
sessions at Action Physical Therapy.  He was also noted to 
have had intermittent spinal traction and full modalities 
with relief documented for at least a short period of time.  
The veteran used analgesic balm at times and Darvon-N 
occasionally for pain.  He infrequently used a TENS unit that 
had been assigned to him in the past.  Physical therapy was 
reported to have somewhat helped him and he was noted to have 
had numerous previous rehab medical services admissions to 
the hospital for chronic low back pain but that service had 
now been abolished.  He was noted to have had oral steroids 
in the past but he was not on any now.  The veteran had had 
no epidural nerve blocks.  He had used a brace in the past 
but did not currently use one.  The veteran's wife used a 
back massager on him for temporary relief and he slept on a 
very firm mattress with a bed board.  

The veteran reported his pain as 5 out of 10 at the time of 
the examination, but stated that it would go to 7 out of 10 
at night.  This was a daily occurrence and lasted hours.  
Night time was the most aggravating to the veteran.  
Precipitating factors were long sitting activities and 
bending over.  Alleviating factors were position changes, 
medication, and physical therapy.  As far as walking, the 
veteran could not walk a lot because of his left calf muscle, 
partial rupture.  He had leg pain as a result of this.  The 
veteran had had no surgeries.  He was able to ambulate 
normally with no assistive devices.  

The veteran was noted to have not worked since the 1980's 
secondary to lower back pain but he had an upper right arm 
biceps trauma and had trouble adjusting to work demands 
because of that and left the job under workman's 
compensation.  He did not mow his grass.  He noted that he 
used to golf but gave it up because of low back pain.  The 
veteran reported that he shopped with his wife but did not 
carry any groceries.  He stated that he would sit down if his 
wife were in the store for a long time.  

Physical examination revealed the veteran's lumbar spine had 
a normal symmetry in appearance.  There were no muscle 
spasms.  Forward flexion was from 0 to 55 degrees, extension 
was from 0 to 15 degrees, lateral flexion was to 30 degrees, 
bilaterally, and rotational movements were 0 to 30 degrees, 
bilaterally.  With repetitive action, the veteran had flare 
ups at 50 to 55 degrees of flexion.  Extension movement 
actually relieved low back pain.  The low back pain 
interfered with the veteran's sleep.  He moved from the bed 
to the couch to get relief.  Bending over a sink seemed to 
bother him.  The veteran had not been in the work force for a 
long time.  

The veteran had no bowel or bladder trouble.  There had also 
been no bed restrictions., doctor or self-imposed, in the 
last twelve months.  The veteran was noted to be on the 
hyporeflexic side.  He had 1+ reflexes.  He had normal great 
toe dorsiflexor strength, and overall, his lower extremity 
musculature was graded 4/5.  His vibration and monofilament 
sensations were intact in the extremities.  The veteran was 
able to bear weight on his heels and toes.  Straight leg 
raising and Lasegue's tests were negative.  

The examiner indicated that there was no evidence of spinal 
ankylosis.  The veteran was noted to have difficulty walking 
because of his limited line of vision.  There was no 
diaphragmatic breathing or breathing problems because of the 
spine.  There were also no GI problems from the spine.  He 
had no dysphagia problems.  The only neurologic symptom was a 
burning sensation in both lower extremities.  The veteran did 
not have any tender trigger points on palpation of the lumbar 
spine.  He had a mild degree of pain in the right sciatic 
notch which radiated pain into the buttocks but no further.  
Diagnoses of lumbosacral spine degenerative joint disease; 
lumbosacral spine disc disease, seen as disc bulging; and 
bilateral lower extremity intermittent peripheral neuropathy, 
were rendered. 

Law and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Here, the veteran's low back disorder, identified as lumbar 
strain with fracture of L5 and degenerative changes, had been 
rated for many years as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (for rating lumbosacral 
strain).  In June 2001, the veteran requested an increased 
evaluation for his low back disorder.  As noted below, the 
criteria for rating disabilities involving the spine has 
changed over the years.  The Board will address whether a 
higher rating is warranted at any time since 2001, under any 
applicable rating criteria in effect from 2001 to the 
present. 

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected low back disorder has long been assigned a 
40 percent rating under the criteria for lumbosacral strain 
(Diagnostic Code 5295).  This is the maximum rating provided 
under that Code.  It is significant to note that the veteran 
has been in receipt of a 40 percent rating effective from 
long before the 2001 claim for an increased rating, and that 
a higher schedular rating based upon limitation of lumbar 
spine motion is not available under the old or new spinal 
rating criteria.  There is also no evidence of lumbar spine 
ankylosis or any incapacitating episodes of intervertebral 
disc syndrome.  Therefore, the determinative matters for 
appellate review involve whether a rating in excess of 40 
percent is warranted for manifestations of intervertebral 
disc disease or for separate neurologic symptomatology due to 
the low back disorder after September 23, 2002.

First, a higher (60 percent) evaluation for the veteran's low 
back disability is not warranted under the old rating 
criteria as the objective medical findings did not reveal 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  While the veteran was 
noted to have neurological findings in his lower extremities, 
they were due to peripheral neuropathy.  The October 2004 VA 
examiner specifically indicated that the history and 
examination were probably most consistent with refractory 
focal mechanical low back pain and the addition of a separate 
peripheral neuropathy given the veteran's stocking sensory 
distribution sensory changes below the knees.  The examiner 
stated that there was no clear history of lumbar 
radiculopathy and that the predominance of the leg symptoms 
appeared to be consistent with the veteran's known peripheral 
neuropathy.  The January 2006 VA examiner found the veteran 
to have 1+ reflexes, and normal great toe dorsiflexor 
strength.  The lower extremity musculature was graded 4/5 and 
vibration and monofilament sensation were intact in the 
extremities.  Straight leg rasing and Lashgue's tests were 
negative.  The examiner stated that the only neurologic 
symptom was a burning sensation in both lower extremities.  
There were no findings of muscle spasm at the time of any VA 
examination.  Moreover, no VA examiner described the 
veteran's low back disorder as pronounced.  

In sum, the criteria for an increased evaluation under the 
rating criteria in effect prior to September 2002 have not 
been met or approximated at anytime.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that there has been 
no objective demonstration of periods of incapacitation 
requiring bedrest.  Moreover, the January 2006 VA examiner 
indicated that there had also been no bed restrictions, 
doctor or self-imposed, in the last twelve months. 

Furthermore, the ranges of motion reported for the veteran's 
lumbar spine would warrant findings of no more than moderate 
limitation of motion under Diagnostic Code 5292, even when 
taking into account the DeLuca factors.  If the 20 percent 
rating for moderate limitation of motion under Code 5292 were 
combined with separate ratings for related neurological 
manifestations, it would not result in an evaluation in 
excess of 40 percent as there were no more than minimal, if 
any, lumbosacral spine-related neurological findings 
involving each lower extremity, with no indication of trophic 
changes or atrophy.  (These neurological findings would 
warrant no more than a 10 percent evaluations for each lower 
extremity under DC 8520.  When added to the 20 percent under 
Code 5292, the result would be a disability evaluation of 40 
percent, which the veteran is currently assigned.)  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that in addition to the veteran not 
having met the criteria for incapacitating episodes totaling 
six weeks or more in the past twelve months, there has also 
been no demonstration of unfavorable ankylosis of the 
thoracolumbar spine.  Thus, the criteria for a higher 
evaluation have not been met.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, while the veteran has not 
currently worked since the 1980's, the Board notes that the 
veteran has a number of other nonservice-connected 
disabilities which impact his employability.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for a low back 
disability is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


